Dixoisr, C. J.
The complaint fails to state, facts showing that the title of the land is not held by purchase, within the rule laid down, and according to the construction given the statute, in Farrington v. Wilson, 29 Wis., 383. It fails, therefore, to show that the land is exempt from taxation, and so states no cause of action. The allegation that the lahd is “ by the laws of the state of Wisconsin exempt from taxation,” is the statement of a mere conclusion of law, which, being unsupported by the proper averments of fact, goes for nothing. Eor aught that is alleged in the complaint, the land may have been held by John W. Quinney, the ancestor of the plaintiff, “ by purchase,” according to the definition given those words and the interpretation put upon the statute in the case above referred to, which would make the land taxable; John W. Quinney, or the person from whom he acquired, may have held “ by purchase ” in the ordinary and popular acceptation, that is, for a valuable consideration paid for the land; and if such was the nature of his tenure or the manner in which his title was acquired or had its origin, then the land was taxable against him, even though he was a person of Indian blood, which the complaint does not state ; and being so taxable, the taxable quality was not lost or destroyed by the descent to the plaintiff. The *509correctness of this proposition is evident, upon the construction of the statute formerly given. It was there said in the opinion : “ An Indian who has so far learned the ways of the white race and adopted their habits of thrift and economy as to be able to buy land and pay for it, as some of them have done, will probably by the same means have sufficient money and business sagacity to care for and pay the taxes which may be assessed upon it. The lands of such Indians were regarded as the proper subjects of taxation, and it was such lands and.such alone, 1 held by them by purchase,’ that were intended to be taxed by the exception appended to the exemption clause.” Such being the character of the holding by the Indian ancestor, it would be absurd to say, under the statute and in giving effect to its provisions, that the tenure by purchase changed, and the taxable quality of the land ceased, on transmission of the estate to the Indian heir. Such clearly could not have been the legislative intent: and the proper construction of the statute undoubtedly is, that land once being taxable under itspro-visons will thenceforth so remain through all subsequent changes and transmissions of the title, whether by descent or otherwise, and whether to persons in whole or in part of Indian blood, and regardless of what may be their status and condition.
Another objection, to the complaint, as not stating a cause of action, is, that the object of the action, appears to be to restrain the collection of taxes by distress and sale of personal property. The complaint charges the seizure of certain personal property belonging to the plaintiffs, by the treasurer, under and by virtue of the warrant for the collection of the taxes, and asks an injunction to prevent the. treasurer from selling the same. It is well settled, in this court at least, that the writ of injunction will not be granted for such a purpose, and that the illegal seizure and threat of the officer to sell the goods and chattels of the plaintiff constitute no ground for equitable interference. Van Cott v. Board of Supervisors of Milwaukee Co., *51018 Wis., 247 ; Chicago & Northwestern Railway Co. v. Borough of Fort Howard, 21 Wis., 44.
The order granting the temporary injunction was improperly made in the first place, and should have been vacated, and the injunction dissolved, on the motion of the defendants.
By the Court. — The order denying the motion to dissolve is reversed, and the cause remanded with directions that the same be allowed.
Cole, J.
I take this opportunity to say that I did not concur in the decision of the court in Farrington v. Wilson. I dis^ sented in that case, but the published report does not show this. I deemed it unnecessary then, and do now, to state the grounds of my dissent. I wished merely that the fact should appear in the subsequent reports.